Citation Nr: 0725488	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  06-03 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right arm 
disability.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss disability.

4.  Entitlement to service connection for tinnitus.

5.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disability.

6.  Entitlement to a total rating based on unemployability 
due to service connected disability (TDIU).





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from January 1944 to May 1946 
in the Marine Corps and from September 1950 to January 1951 
in the Army.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The veteran and his wife testified before the undersigned 
Veterans Law Judge in April 2007.  A transcript of the 
veteran's hearing has been associated with the record.


FINDINGS OF FACT

1.  A right arm disability was not manifest in service and is 
unrelated to the veteran's service.

2.  A right shoulder disability was not manifest in service 
and arthritis of the right shoulder was not manifest within 
one year of discharge.

3.   Bilateral hearing loss disability was not manifest in 
service and an organic disease of the nervous system was not 
manifest within one year of separation from service; current 
hearing loss disability is not related to service.  

4.  Tinnitus was not manifest in service and is unrelated to 
the veteran's service.

5.  In a rating decision of June 1961, the RO denied service 
connection for a low back disability; the veteran did not 
appeal that decision.

6.  The evidence submitted since the June 1961 rating 
decision is cumulative or redundant of evidence previously of 
record, and does not relate to an unestablished fact 
necessary to substantiate the claims.

7.  The veteran is not in receipt of service-connected 
benefits for any disability.


CONCLUSIONS OF LAW

1.  Right arm disability was not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303 (2006).

2.  A right shoulder disability was not incurred in or 
aggravated by active service, and osteoarthritis of the right 
shoulder cannot be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and an organic disease of the 
nervous system cannot be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

4.  Tinnitus was not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).

5.  The June 1961 decision  denying service connection for a 
low back disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2006).

6.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).

7.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 
4.25 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Also, during the pendency of this appeal, the U. S. Court of 
Appeals for Veterans Claims (Court) issued a decision which 
held that, in the context of a claim to reopen, VCAA notice 
must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  See id.  

In the present case, the veteran's claims were received in 
April 2004 and August 2004, after the enactment of the VCAA.

A letter dated in August 2004 told the veteran that his claim 
for a back condition had been denied in 1961 and that in 
order to reopen his claim, new and material evidence must be 
submitted.  The basis for the 1961 denial was explained, and 
the veteran was advised on the meaning of new and material 
evidence.  The August 2004 letter also provided information 
pertaining to the veteran's claims for service connection, 
noting the type of evidence necessary to support the claims.  
The veteran was invited to submit or identify evidence, and 
was provided with examples of what types of evidence would 
help support his claims.  The veteran was also told what 
evidence and information was necessary to support his claim 
for a total rating based on unemployability.  The evidence of 
record was described.  The veteran was told how VA would 
assist him in obtaining evidence.

A September 2004 letter asked the veteran to provide 
information pertaining to his claimed right arm disability.  
He was instructed on the evidence and information necessary 
to substantiate his claim.  The evidence of record was 
discussed.  The veteran was told how VA would assist him.  

An October 2004 letter described the outstanding evidence and 
again discussed the evidence and information necessary to 
support the veteran's claim.  

A March 2007 letter told the veteran how VA establishes 
disability ratings and effective dates.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  He 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  The veteran was afforded the opportunity to 
testify before the undersigned.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

Analysis

Service Connection

As an initial matter, the Board notes that the veteran has 
not alleged that his claimed disabilities were incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a).    

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service incurrence or aggravation of certain disabilities, 
such as organic diseases of the nervous system and arthritis, 
may be presumed if it is manifested to a compensable degree 
within a year of the veteran's discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2006).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

	Right Arm and Shoulder Disabilities

The veteran's service medical records are negative with 
respect to any diagnosis, complaint, or abnormal finding 
pertaining to his right shoulder or arm.  On enlistment 
examination in January 1944, the veteran's extremities were 
noted to be normal.  The report of his May 1946 separation 
examination also notes normal extremities.  

The veteran was subsequently examined in August 1950 for 
induction into the Army.  His extremities were normal.

In April 2004 the veteran indicated that he sought service 
connection for a dislocated right shoulder.  

In August 2004 the veteran stated that he had medical 
treatment to his right arm in service.  He indicated that the 
treatment was experimental and conducted in Bermuda in 1944.  
He described the treatment as radiation to remove a large 
boil.

VA treatment records are silent with respect to any diagnosis 
or complaint pertaining to the right shoulder or arm.  

A May 2004 private treatment record reflects a diagnosis of 
osteoarthritis of the shoulders.  

At his April 2007 hearing, the veteran testified that he had 
undergone radiation treatments on his right arm for a boil, 
and that the boil went away.  He also stated that he injured 
his right shoulder when he fell 10 feet from a pier.  He 
indicated that he had reported the shoulder injury when he 
sought treatment but that he received treatment only for his 
back.

Having carefully considered the evidence pertaining to these 
claims, the Board concludes that service connection is not 
warranted.  In this regard, the Board observes that there is 
no indication of any disease or injury to the right arm or 
shoulder in service.  

The record does not include any evidence of a right arm 
disability, nor does it include any evidence of a 
relationship between the current claimed right shoulder 
disability and the veteran's active service.

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  The Board has considered 
the veteran's arguments that he has a current right arm 
disability and that such disability is related to service, 
and that his current right shoulder disability is related to 
service.  However, he is not, as a layperson, qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Rather, the most probative evidence establishes that 
the veteran does not have a current right arm disability.  
Moreover, the evidence also establishes that the veteran's 
current right shoulder disability is unrelated to service.  

The record is otherwise silent with respect to any probative 
evidence supporting a relationship between current right arm 
and shoulder disabilities and service.  His assertions of a 
link to service are not persuasive.  Furthermore, the Board 
is presented with normal service records and a remarkable 
lack of credible evidence of pathology or treatment in 
proximity to service or within decades of separation.  The 
Board finds the negative and silent record to be far more 
probative than his remote, unsupported assertions  Therefore, 
the Board must conclude that the preponderance of the 
evidence is against the veteran's claim, and service 
connection for the claimed disabilities must be denied.

	Hearing Loss Disability and Tinnitus

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to his 
hearing acuity or tinnitus.  On discharge examination in May 
1946, auditory testing revealed that the veteran could hear a 
coin click at the distance of 20 feet, bilaterally.  

On induction examination for the Army in August 1950, the 
veteran's hearing was measured at 15/15 bilaterally for 
whispered voice.  

On private audiological testing in May 2004, the veteran 
reported noise exposure.  Puretone thresholds were as 
follows:




HERTZ




500
1000
2000
3000
4000

Right
40
      
35
45
55
60

Left
40
35
55
60
60


VA treatment records dating to June 2004 note decreased 
hearing.

On private audiological testing in August 2004, the veteran 
reported a history of hearing loss in his family and a 
history of noise exposure.  Puretone thresholds were as 
follows:




HERTZ




500
1000
2000
3000
4000

Right
40
      
35
40
65
65

Left
35
30
45
60
60


At his April 2007 hearing, the veteran testified that he had 
hearing loss from exposure to gun noise.  He stated that he 
was a rifleman in service and that he did not use ear plugs.  
He related that he had been diagnosed with hearing loss a 
couple of years previously, and that VA had issued hearing 
aids.  With respect to tinnitus, the veteran stated that he 
had intermittent ringing in both ears.  

Upon careful review of the evidence pertaining to the 
veteran's claimed hearing loss and tinnitus, the Board 
concludes that service-connection is not warranted.  In this 
regard, the Board observes that the first indication of 
hearing difficulty in the record dates to May 2004, when the 
veteran was seen for private audiological testing.  There is 
no evidence relating the veteran's bilateral hearing loss 
disability and tinnitus to service.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  The more probative 
evidence establishes a remote onset of the veteran's hearing 
loss and tinnitus.  The evidence of a link between these 
disabilities and service is limited to the veteran's 
assertions.  The veteran is a layperson, and his own opinion 
regarding onset or cause is not competent.  Espiritu , supra.  
The record is otherwise silent with respect to any evidence 
supporting a relationship between the veteran's current 
hearing loss and tinnitus, and his service.  Therefore, the 
Board must conclude that the preponderance of the evidence is 
against the veteran's claim, and service connection for 
hearing loss disability and tinnitus must be denied.

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the veteran's claim of entitlement to service 
connection for herniated nucleus pulposus in June 1961.  The 
RO noted that the veteran had been seen in August 1945 with 
complaints of back ache with a history of a fall from a dock.  
It indicated that findings were negative, and that 
subsequently, there was no evidence of chronicity or 
continuity during the balance of the veteran's enlistment or 
his subsequent Army enlistment.  It concluded that there was 
no relationship between the herniated disc and the episode of 
trauma in 1945.

At the time of the June 1961 rating decision, the evidence 
included the veteran's service medical records which do 
reflect that he was seen in August 1945 for complaints of an 
aching back.  He reported that he fell from a dock stocking 
two months previously and that he had experienced symptoms 
since that time.  Physical examination revealed full range of 
lumbar spine and hip joint motion.  There was no spasm or 
tenderness.  He was determined to be fully qualified for 
duty.  On separation examination in May 1946 the veteran's 
spine was normal.  No defects of the veteran's spine were 
noted on induction examination for the Army in August 1950.  

A June 1961 medical certificate from the veteran's private 
physician notes the veteran's report of falling from a step 
in 1947.  He indicated that he had subsequent pain in the 
lumbar spine and radiation down the left leg.  The diagnosis 
was recurrent rupture, intervertebral disc in lumbar spine.  

The evidence received since the June 1961 rating decision 
includes VA and private medical records.  Those records do 
not reflect any treatment for a low back disability.

The evidence received since the June 1961 rating decision 
also includes the veteran's testimony and that of his wife.  
At his April 2007 hearing, the veteran testified that he fell 
from a pier and injured his back.  He stated that he sought 
treatment and was given heat treatments.  He reported that he 
was a laborer after service and that he sought treatment 
after service for his back.  The veteran's wife testified 
that she rubbed his back.  

The veteran's claim of entitlement to service connection for 
a low back disability was denied there was no relationship 
between the veteran's herniated disc and the episode of 
trauma in 1945.  Since the June 1961 rating decision, there 
has been no medical evidence added to the record which 
demonstrates such a relationship.  In fact, there is no 
evidence reflecting treatment for the veteran's low back.

To the extent that the veteran's contentions have been 
offered in an attempt to establish that he has a low back 
disability that is related to the trauma in service, the 
Board notes that such evidence constitutes, essentially, 
reiterations of the assertions made in connection with the 
prior June 1961 denial, and, thus, cannot be considered "new" 
within the meaning of 38 C.F.R. § 3.156(a).  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  In any event, as the 
veteran is not shown to possess the appropriate medical 
expertise and training to competently offer an opinion as to 
whether a current low back disability is related to his 
active military service, any statements purporting to do so 
cannot constitute material evidence.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu , supra.  For these 
reasons, the veteran's unsupported lay statements, even if 
new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

In light of the above discussion, the Board concludes that 
the evidence added to the record since the June 1961 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim, and is not of sufficient probative 
value to raise a reasonable possibility of substantiating the 
claim.  Accordingly, none of the evidence is new and material 
for the purpose of reopening the claim.

Total Rating Based on Unemployability due to Service 
Connected Disability (TDIU)

A total rating based on unemployability due to service-
connected disabilities may be granted if the service-
connected disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

As discussed above, the Board has determined that service 
connection is not warranted for any of the veteran's claimed 
disabilities.  Moreover, he is not otherwise in receipt of 
service-connected benefits.  As such, TDIU is not for 
application in this case.  The law in this matter is 
dispositive; therefore, the veteran's claim must be denied 
based on a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

ORDER

Entitlement to service connection for a right arm disability 
is denied.

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.

The application to reopen the claim of entitlement to service 
connection for a low back disability is denied.

Entitlement to a total rating based on unemployability due to 
service-connected disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


